Excellence Mortgage, /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 25, 2014

                                    No. 04-13-00106-CV

Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton, and Jesse Rodriguez
                                     Benavides,
                                      Appellants

                                              v.

                           EXCELLENCE MORTGAGE, LTD.,
                                    Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-01173
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       Appellee Excellence Mortgage’s Motion to Strike Appellants’ Motion for Rehearing is
DENIED. Appellants’ Motion for Leave to Exceed Word Limit is hereby GRANTED.
Additionally, Appellee’s motion for extension of time to file a response to Appellants’ Motion
for Rehearing is GRANTED. Appellee’s response is due to be filed no later than October 20,
2014.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court